 
Exhibit 10.51
 
SALARY CONTINUATION AGREEMENT
 
THIS SALARY CONTINUATION AGREEMENT (the “Agreement”) is made and entered into
effective as of July 15, 2002 by and between Charles & Colvard, Ltd., a North
Carolina company with its principal office at 3800 Gateway Boulevard, Suite 311,
Morrisville, North Carolina, 27560 (the “Company), and Barbara L. Mooty, an
individual currently residing at 4814 Summit Arbor Drive #305, Raleigh, NC 27612
(“Employee”).
 
Statement of Purpose
 
Employee is presently employed by the Company as Vice President of Brand
Development and Industry Relations. Employee and the Company desire to provide
for continued salary payments to Employee in the event Employee is terminated by
the Company without cause, all subject to the terms and conditions of this
Agreement.
 
Therefore, in consideration of the mutual covenants contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Employee agree as follows:
 
1.    Salary.  The annual salary of Employee is $ 150,000 (the “Initial Annual
Salary”) to be paid in accordance with the Company’s payroll practices as in
existence from time to time.
 
2.    Salary Continuation.  In the event Employee is terminated by the Company
within eighteen months of Employee’s July 15, 2002 date of hire for any reason
other than Just Cause (as defined in Section 3 below), the Company shall pay to
Employee, for a period of twelve (12) months following such termination, the
Initial Annual Salary, in accordance with the Company’s normal payroll
practices.
 
3.    Termination for Just Cause.  The Company shall have the right to terminate
the Employee’s employment under this Agreement at any time without cause, which
termination shall be effective immediately, but shall be subject to Section 2 of
this Agreement. In the event the Employee’s employment is terminated for Just
Cause, the Employee shall have no right to receive compensation under this
Agreement for any period after such termination other than compensation or other
benefits already accrued and owing to Employee. Termination for “Just Cause”
shall include termination for the Employee’s personal dishonesty, gross
incompetence, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, regulation (other than traffic violations or similar offenses),
written Company policy or final cease-and-desist order, conviction of a felony
or of a misdemeanor involving moral turpitude, unethical business practices in
connection with the Company’s business, misappropriation of the Company’s assets
(determined on a reasonable basis), disability or material breach of any other
provision of this Agreement. The determination of whether “Just Cause” exists
for termination shall be made by the Board of Directors of the Company in its
sole discretion. For purposes of this section, the term



1



--------------------------------------------------------------------------------

“disability” means the inability of Employee, due to the condition of her
physical, mental or emotional health, to satisfactorily perform the duties of
her employment hereunder for a continuous three month period; provided further
that if the Company furnishes long term disability insurance for the Employee,
the term “disability” shall mean that continuous period sufficient to allow for
the long term disability payments to commence pursuant to the Company’s long
term disability insurance policy.
 
4.    Employee’s Right to Payments.  In receiving any payments pursuant to this
Agreement, Employee shall not be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Employee
hereunder, and such amounts shall not be reduced or terminated whether or not
the Employee obtains other employment.
 
5.    Entire Agreement.  This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes any
prior agreements between them, whether written or oral.
 
6.    Waiver.  The failure of either party to insist in any one or more
instance, upon performance of the terms and conditions of this Agreement, shall
not be construed as a waiver or a relinquishment of any right granted hereunder
or of the future performance of any such term or condition.
 
7.    Notices.  Any notice to be given under this Agreement shall be deemed
sufficient if addressed in writing and delivered personally, by telefax with
receipt acknowledged, or by registered or certified U.S. mail to the address
first above appearing, or to such other address as a party may designate by
notice from time to time.
 
8.    Severability.  In the event that any provision of any paragraph of this
Agreement shall be deemed to be invalid or unenforceable for any reason
whatsoever, it is agreed such invalidity or unenforceability shall not affect
any other provision of such paragraph or of this Agreement, and the remaining
terms, covenants, restrictions or provisions in such paragraph and in this
Agreement shall remain in full force and effect and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.
 
9.    Amendment.  This Agreement may be amended only by an agreement in writing
signed by each of the parties hereto.
 
10.    Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, shall be settled by arbitration in Raleigh, North
Carolina in accordance with the expedited procedures of the Rules of the
American Arbitration Association, and judgment upon the award may be rendered by
the arbitrator and may be entered in any court having jurisdiction thereof.
 
11.    Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of North Carolina. Each of the parties
hereto irrevocably submits to



2



--------------------------------------------------------------------------------

the exclusive jurisdiction of the courts located in North Carolina for the
purposes of any suit, action or other proceeding contemplated hereby or any
transaction contemplated hereby.
 
12.    Benefit.  This Agreement shall be binding upon and inure to the benefit
of and shall be enforceable by and against the Company, its successors and
assigns, and Employee, her heirs, beneficiaries and legal representatives. It is
agreed that the rights and obligations of Employee may not be delegated or
assigned except as may be specifically agreed to by the parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.
 
CHARLES & COLVARD, LTD.
By:
 
/s/    Robert S. Thomas        

--------------------------------------------------------------------------------

   
Robert S. Thomas, President

 
EMPLOYEE
/s/    Barbara L. Mooty        

--------------------------------------------------------------------------------

Barbara L. Mooty



3